Ryan, P. J.
This is an application for permission, pursuant to subdivision 5 of section 10 of the Court of Claims Act, to file a claim against the Saratoga Springs Authority of which entity this court has jurisdiction in tort. (Public Authorities Law, § 1306-a.) Another tribunal has defined the cause pleaded herein as one sounding in tort. (Rosenberg v. Saratoga Springs Auth., 1 A D 2d 832.)
As the motion papers fulfill the specified requirements necessary for the court to grant the leave requested the motion is granted. (Schroeder v. State of New York, 252 App. Div. 16, affd. 276 N. Y. 627.) However, inasmuch as the same documents disclose that there may be a question of fact as to whether the State of New York proper bottled the water which the Saratoga Springs Authority sold and inasmuch as Claim No. 32928, filed with this court December 15, 1954, still appears upon our calendar as a pending case and pleads the identical cause of action against the State itself we deem it expedient and proper to consolidate the two claims. (Court of Claims Act, § 9, subd. 5.) This we have discretion to do as the claimant upon this application asks for such other and further relief as may be just. (Thompson v. Erie Ry. Co., 45 N. Y. 468, 476; Savage v. Mathieson Alkali Works, 174 Misc. 1022, affd. 261 App. Div. 1053.) The testimony to be disclosed upon the trial will develop the facts. (Kanner v. State of New York, 1 Misc 2d 666.) Submit order accordingly.